Name: Commission Decision (EU) 2016/2063 of 24 November 2016 confirming the participation of Ireland in Regulation (EU) 2015/2219 of the European Parliament and of the Council on the European Union Agency for Law Enforcement Training (CEPOL)
 Type: Decision
 Subject Matter: sources and branches of the law;  cooperation policy;  politics and public safety;  employment;  EU institutions and European civil service;  Europe;  European construction
 Date Published: 2016-11-25

 25.11.2016 EN Official Journal of the European Union L 319/46 COMMISSION DECISION (EU) 2016/2063 of 24 November 2016 confirming the participation of Ireland in Regulation (EU) 2015/2219 of the European Parliament and of the Council on the European Union Agency for Law Enforcement Training (CEPOL) THE EUROPEAN COMMISSION, Having regard to Treaty on the Functioning of the European Union, Having regard to Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, and in particular Article 4 thereof, Whereas: (1) By letter to the President of the Council of 26 July 2016, Ireland notified its wish to participate in Regulation (EU) 2015/2219 of the European Parliament and of the Council (1). (2) There are no specific conditions attached to the participation of Ireland in the above mentioned Regulation and no need for transitional measures. The Commission notes that Ireland has established a CEPOL national unit according to Article 6 of Regulation (EU) 2015/2219. (3) The participation of Ireland in Regulation (EU) 2015/2219 should therefore be confirmed. (4) In order to allow Ireland to participate in CEPOL's activities as soon as possible, this Decision should enter into force on the day following that of its publication, HAS ADOPTED THIS DECISION: Article 1 The participation of Ireland in Regulation (EU) 2015/2219 is confirmed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 November 2016. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) 2015/2219 of the European Parliament and of the Council of 25 November 2015 on the European Union Agency for Law Enforcement Training (CEPOL) and replacing and repealing Council Decision 2005/681/JHA (OJ L 319, 4.12.2015, p. 1).